DETAILED ACTION
Claims 1-2 and 7 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimers filed on 6 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,528,298 and 6,759,576 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
The rejection of claims 1-3 and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,528,298 is withdrawn in light of Applicant’s filing a terminal disclaimer.
The rejection of claims 1-3 and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17-18 of U.S. Patent No. 6,759,576 is withdrawn in light of Applicant’s filing a terminal disclaimer.
The rejection of claims 1-3 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in light of Applicant’s amendment to the claims. 
In the response filed 6 August 2021 Applicant argues that two other patents had similar fact patterns as the instant application, yet were allowed (response pg 4-5).
This is not found persuasive because the fact patterns between those patents and the instant application are not the same.  A 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejection over the lack of written description of the instant environmentally influenced traits was affirmed at the Board in the parent of the instant application.  In neither of the patents mentioned by Applicant was there a Board decision on the issues Applicant discussed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 8 April 2021, as applied to claims 1-3 and 7.  Applicant’s arguments filed 6 August 2021 have been fully considered but they do not apply to this new rejection.  
Claim 1, line 4, and claim 7, line 3, lack antecedent basis for the limitation “the traits”.
Claim 1, line 10-11, and claim 7, line 6, lack antecedent basis for the limitation “the NO1F3203B line”.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 8 April 2021, as applied to claims 1-3 and 7.  Applicant’s arguments filed 6 August 2021 have been fully considered but they do not apply to this new rejection.  
The claims require plants that are progeny of NO1F3203B and that are homozygous for gene e and that have heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds.
The specification describes no structural features that characterize progeny of NO1F3203B or that distinguish them from other watermelon plants. 
The specification describes no progeny of NO1F3203B and that are homozygous for gene e and that have heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds.  
Since the disclosure fails to describe the common attributes that identify members of the genus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus.

Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17-18 of U.S. Patent No. 7,550,652.
e and having heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds (column 8, line 64, to column 9, line 39) and that it got these traits from its SP-1 parent, which the instant specification teaches is another name for NO1F3203B on pg 7, lines 10-11 (column 4, line 14, to column 5, line 17, see especially column 4, lines 43-45).  Thus, the watermelon plan claimed in ‘652 is inherently a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from NO1F3203B.
Claim 17 of ‘652 is drawn to a method comprising growing the plant in a field, conducting pollination, and harvesting seed of the plant.  At the time the invention was made, it would be obvious to one of ordinary skill in the art for the pollination step to be allowing self-pollination of SP-4, because one of ordinary skill in the art would want to propagate the plant to have seed for future plantings.  Thus, the method of claim 17 of ‘652 is a species of the instantly claimed genus of methods comprising growing a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from NO1F3203B in a field, conducting pollination, and harvesting seed of the plant.
Claim 18 of ‘652 is drawn to further drying the seed.  At the time the invention was made, it would be obvious to one of ordinary skill in the art to also wash the seed to eliminate sugars and other substances that would attract pests and pathogens during seed storage.  Thus, 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17-18 of U.S. Patent No. 8.173,873. 
‘873 claims a diploid plant of watermelon line SP-5.  The specification describes this plant as being homozygous for gene e and having heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds (column 11, line 49, to column 12, line 38) and that it got these traits from its SP-4 parent, which is a progeny of NO1F3203B (column 9, line 28, to column 10, line 6).  Thus, the watermelon plan claimed in ‘652 is inherently a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B.
Claim 17 of ‘873 is drawn to a method comprising growing the plant in a field, conducting pollination, and harvesting seed of the plant.  At the time the invention was made, it would be obvious to one of ordinary skill in the art for the pollination step to be allowing self-pollination of SP-5, because one of ordinary skill in the art would want to propagate the plant to have seed for future plantings.  Thus, the method of claim 17 of ‘873 is a species of the instantly claimed genus of methods comprising growing a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B in a field, conducting pollination, and harvesting seed of the plant.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17-18 of U.S. Patent No. 8,212,118. Although the claims at issue are not identical, they are not patentably distinct from each other.
‘118 claims a diploid plant of watermelon line SP-6.  The specification describes this plant as being homozygous for gene e and having heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds (column 10, line 50, to column 11, line 40) and that it got these traits from its SP-5 parent, which is a progeny of NO1F3203B (column 4, line 61-64, Table 1).  Thus, the watermelon plan claimed in ‘118 is inherently a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B.
Claim 17 of ‘118 is drawn to a method comprising growing the plant in a field, conducting pollination, and harvesting seed of the plant.  At the time the invention was made, it would be obvious to one of ordinary skill in the art for the pollination step to be allowing self-pollination of SP-6, because one of ordinary skill in the art would want to propagate the plant to have seed for future plantings.  Thus, the method of claim 17 of ‘118 is a species of the instantly claimed genus of methods comprising growing a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-
Claim 18 of ‘118 is drawn to further drying the seed.  At the time the invention was made, it would be obvious to one of ordinary skill in the art to also wash the seed to eliminate sugars and other substances that would attract pests and pathogens during seed storage.  Thus, the method of claim 18 of ‘118 is a species of the genus methods comprising further washing and drying the seed produced in in the instant claim 1.
Claims 1-2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7 and 16 of U.S. Patent No. 9,924,652. 
‘652 claims a diploid plant of watermelon line SP-7.  The specification describes this plant as having heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds (column 9, lines 43-56, column 12, lines 37-46, Table 1).  The response filed 15 June 2017 in its application indicates that SP-6 is one of its parents and that ED268 is its other parent.  As ED268 does not have heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, SP-7 must have inherited those traits from SP-6.  As the brittle rind phenotype in SP-6 is conferred by gene e, SP-7 must be being homozygous for gene e.  As SP-6 is one of its parents, SP-7 is a progeny of NO1F3203B.  Thus, the watermelon plan claimed in ‘652 is inherently a diploid pollinizer watermelon plant that is homozygous for gene e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B.
e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B in a field, conducting pollination, harvesting seed of the plant and optionally washing and drying the seed.
Claim 16 of ‘652 is drawn to a method comprising crossing SP-7 plant with a watermelon plant that comprises a desired added trait to produce F1 progeny, selecting an F1 progeny that comprises the desired added trait, crossing the selected F1 progeny with SP-7, selecting a backcross progeny, and repeating the last two steps to produce a plant derived from SP-7 comprising a desired added trait and essentially all of the physiological and morphological characteristics of SP-7.  To obtain a plant with all of the physiological and morphological characteristics of SP-7 one of ordinary skill in the art would have to select for brittle rinds, which would be the same as selecting for a plant that is homozygous for gene e, and a plant that comprise at maturity the lacy vines, small leaves, and small fruit with brittle rinds phenotypes, as these are physiological and morphological characteristics of SP-7.  Thus, the method of claim 17 of ‘652 makes obvious the instantly claimed genus of methods comprising crossing a diploid e and that has heavily branching lacy vines, small leaves with deep, non-overlapping lobes, and small fruit with brittle rinds, where these traits are obtained by introgression from a progeny of NO1F3203B, selecting progeny that is homozygous for gene e, and that comprise at maturity the lacy vines, small leaves, and small fruit with brittle rinds phenotypes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662